DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed on 03/02/2022. As directed by the amendment: claims 3-6, 12, 14 and 17-18  have been amended, new claims 23-28 have been added.  Thus, claims 3-28 are presently pending in this application.
Claim Objections
Claim 11 is objected to because of the following informalities: “the negative pressure of the ventilations”  is recommended to be replaced with – at least one ventilation phase of negative pressure – (in order to improve clarity).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims  3, 4, 6-8, 10-17 and 19-22 ???? are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weisfeldt et al. (US 4,397,306).
Regarding claim 3, Weisfeldt et al. discloses a system for providing chest compressions and ventilation to a patient (fig. 4, see abstract), the system comprising:
a chest compressing device  (fig. 4) configured to deliver compressions during which pressure is applied to compress the patient’s chest and decompressions during which approximately zero pressure is applied to the chest (see compression force graph in fig. 6);
a ventilator 8 (see abstract, fig. 4-5) configured to deliver ventilation phases of positive pressure (by ventilator 9 or 10, figs. 4-6} or negative pressure (by ventilator 11, figs. 4-6) to the airway (see abstract) ; and 
a control circuitry and a processor 5 (fig. 4-5) configured to cause the ventilator and the chest compressing device to deliver the ventilations and the compression (fig. 6, col. 5, lines 7-35), wherein a peak positive ventilation pressure (a peak pressure of approximate 40 cm H2O labeled as Asyncronous Low Pressure Ventilation located at a time after 8 second, see annotated fig. 6 below) occurs during a transition between at least one compression and a subsequent decompression (a transition time approximately between 8 second and 10 second, see annotated fig. 6 below).

    PNG
    media_image1.png
    627
    888
    media_image1.png
    Greyscale

Regarding claims  4 and 6-8, Weisfeldt et al. discloses wherein the control circuitry and the processor are configured to cause the ventilator to deliver a ventilation pressure during the at least one compressions that increases from approximately zero ventilation pressure at an onset of at least one compression (approximately zero ventilation pressure is at a first time before 8 seconds (onset of compression phase) - see annotated fig. 6 above) to the peak positive ventilation pressure at or near a beginning of the subsequent decompression (a peak pressure of approximate 40+ cm H2O at a second time after 8 seconds (near the beginning of decompression phase) - see annotated fig. 6 below); wherein the control circuitry and the processor are configured to cause the ventilator to deliver a ventilation pressure (negative ventilation of -20, see graphs  of Airway  Pressure and Compression Force in fig. 6) that is negative at an onset of at least one decompression (see graphs  of Airway  Pressure and Compression Force in fig. 6); wherein a ventilation pressure is approximately constant and equal to the peak positive ventilation pressure (peak pressure of Asyncronous Low Pressure Ventilation located at a time after 8 seconds, see graph of Airway  Pressure in fig. 6) during the subsequent decompression; wherein the peak positive ventilation pressure is approximately  2 kPa (“The LPV (10) inflates the lungs at appropriate low pressures (e.g. 20 to 50 cm of water) between compressions”, see col. 4, lines 18-20. NOTE: 20 cm of water is 1.96 kPa and approximately 2 kPa as claimed); 
Regarding claims  10-13 and 19-21, Weisfeldt et al. discloses  wherein the control circuitry and processor are configured to synchronize the ventilation phases with the compressions to a timing of intrinsic electrical activity of the patient's heart (“chest compression/restriction synchronized with the patient's ECG at frequencies determined by the control means and airway occlusion synchronous with compression, or high pressure ventilation simultaneous with restriction”, see col. 3, lines 11-16 ; and “the system will usually include ECG means for connection with the patient and the controller means (5) in order to analyze the ECG and make whatever adjustments seem appropriate in the degree and sequence of chest compression, ventilation and/or abdomen restriction”, see col. 6, lines 13-20);  wherein the negative pressure of the ventilations is delivered during a first majority of the decompressions (negative ventilation of -20 during decompression phases, see graphs  of Airway  Pressure and Compression Force in fig. 6); wherein at least one ventilations phase of the positive pressure is delivered during a first majority of the compressions (positive ventilation of 100 during compression phases, see graphs  of Airway  Pressure and Compression Force in fig. 6); wherein the control circuitry and processor are configured to cause the ventilator and the chest compressing device to deliver the ventilations and the compressions such that a negative pressure ventilation phase is aligned with a decompression phase (negative ventilation phase of -20 aligned with a decompression phase during which approximate zero compression force being applied, see graphs  of Airway  Pressure and Compression Force in fig. 6).
Regarding claim 14, Weisfeldt et al. discloses a system for providing chest compressions and ventilation to a patient (fig. 4, see abstract), the system comprising:
a chest compressing device  (fig. 4) configured to deliver compressions during which pressure is applied to compress the patient’s chest and decompressions during which approximately zero pressure is applied to the chest (see compression force graph in fig. 6);
a ventilator 8 (see abstract, fig. 4-5) configured to deliver ventilation phases of positive pressure (by ventilator 9 or 10, figs. 4-6} or negative pressure (by ventilator 11, figs. 4-6) to the patient’s airway (see abstract) ; and 
a control circuitry and a processor 5 (fig. 4-5) configured to cause the ventilator and the chest compressing device to deliver the ventilations and the compression (fig. 6, col. 5, lines 7-35), wherein a negative pressure ventilation phase is aligned with a decompression phase (negative ventilation phase of -20 aligned with a decompression phase during which approximate zero compression force being applied, see graphs of Airway  Pressure and Compression Force in fig. 6).
Regarding claims 15-17, Weisfeldt et al. discloses wherein the control circuitry and the processor are configured to cause the ventilator to deliver a constant ventilation pressure during the negative pressure ventilation phase; wherein the constant ventilation pressure during the negative pressure ventilation phase is approximately 
-2 kPa (negative ventilation phase of -20 cm of water aligned with a decompression phase during which approximate zero compression force being applied, see graphs of Airway  Pressure and Compression Force in fig. 6. NOTE: -20 cm of water is -1.96 kPa and approximately -2 kPa as claimed); wherein the control circuitry and the processor are configured to cause the ventilator to deliver a ventilation pressure during at least one compression that increases from approximately zero ventilation pressure to a maximum ventilation pressure during a transition between the at least one compression and a subsequent decompression (increasing from approximately zero ventilation pressure to about 40+ cm of water during a transition between the at least one compression and a subsequent decompression, see annotated fig. 6 above).
Regarding claims  22-28, Weisfeldt et al. discloses wherein the control circuitry and processor are configured to cause the ventilator and the chest compressing device to deliver the ventilations and the compressions such that a peak positive ventilation pressure occurs during a transition between one of the compressions and a subsequent decompression (“a peak pressure of approximate 40+ cm H2O labeled as Asyncronous Low Pressure Ventilation located at a time after 8 seconds, see  annotated fig. 6 above); wherein the ventilations and the compressions are delivered in accordance with a predetermined ventilation-to-compression ratio corresponding to delivery of a predetermined number of ventilations per a predetermined number of compressions (ration is 1:1, see fig. 6 and abstract; “control means (5) is used to control any or all of the chest compression, ventilating, valve and abdomen restricting means, as well as any other devices which might be added to the basic system as outlined above. Factors which can be controlled by the controller are (1) compression rate and duration, (2) high airway pressure ventilation rate and duration, (3) low airway pressure ventilation rate and duration interposed between compression and high airway pressure ventilation compression cycles,”, see col. 4, lines 51-65); wherein the predetermined ventilation-to-compression ratio corresponds to a ratio of one ventilation to the predetermined number of compressions delivered during a predefined period of time (see timing diagram in fig. 6); wherein the predetermined ventilation-to-compression ratio corresponds to a ratio associated with a normal adult (“external compression of the adult human chest”, see col. 3, lines 35-40); wherein the ventilations and the compressions are delivered in accordance with a predetermined ventilation-to-compression ratio corresponding to delivery of a predetermined number of ventilations per a predetermined number of compressions (see timing diagram in fig. 6); wherein the predetermined ventilation-to-compression ratio corresponds to a ratio of one ventilation to the predetermined number of compressions delivered during a predefined period of time (see timing diagram in fig. 6); wherein the predetermined ventilation-to-compression ratio corresponds to a ratio associated with a normal adult (“external compression of the adult human chest”, see col. 3, lines 35-40).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weisfeldt et al.
Regarding claims 9 and 18, Weisfeldt et al. ‘s fig. 6 appears to show that the decompression having a duration of approximately less than 1 second and the compression having a duration of 0.5-0.6 seconds (500-600 milliseconds, see col. 1, lines 20-23), but does not explicitly disclose that the subsequent decompression has a duration of approximately 600 milliseconds; or  the negative pressure ventilation phase aligned with the decompression phase has a duration of approximately 600 milliseconds. However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Weisfeldt et at. ‘s reference, such that the subsequent decompression has a duration of approximately 600 milliseconds; or  the negative pressure ventilation phase aligned with the decompression phase has a duration of approximately 600 milliseconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), for the purpose of providing improved means for the resuscitation of patients with a decreased incidence of complications and which can also be used for circulatory support (col. 3, lines 45-50)
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weisfeldt et al. in view of Biondi et al. (US 5,377,617)
Regarding claim 5, Weisfeldt et al.  does not disclose that wherein at least a portion of the ventilation pressure varies gradually in a ramp shaped variation from the approximately zero ventilation pressure to the peak positive ventilation pressure during the transition between one of the compressions and the subsequent decompression. However, Biondi et al. teaches a method and apparatus for providing circulatory and respiratory assistant in which respiratory gas is delivered by a ventilator to the a patient's lung for increasing the intrathoracic pressure of the patient during the systolic compression portion of a cardiac cycle (col. 2, lines 18-26), wherein the ventilation pressure is gradually increasing in the shape of a ramp from the approximately zero ventilation pressure to the peak positive ventilation pressure (approximate 40 cm of water over the duration of systole (see fig. 3C, “pressure profile (FIG. 3C) generated by the ventilator, an exponential increase in pressure”, see col. 5, lines 33-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Weisfeldt et al. ‘s reference, such that the ventilation pressure increases in the shape of a ramp from the approximately zero ventilation pressure to the peak positive ventilation pressure over the duration of the systolic compression phase, as suggested and taught by Biondi et al. '671, for the purpose of improving cardiac output and permitting an increase in venous blood flow to the heart and thereby permits a significant increase in cardiac output when compared to conventional ventilation technique (col. 5, lines 45-53).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,105,249 in view of Weisfeldt et al. and/or Biondi et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 8,105,249 in view of  Weisfeldt et al. and/or Biondi et al. teach essentially all the claimed features.  (see discussion above)
 Claims 3-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,174,064 in view of Weisfeldt et al. and/or Biondi et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 9,174,064 in view of Weisfeldt et al. and/or Biondi et al. teach essentially all the claimed features.  (see discussion above)
Claims 3-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,251,811 in view of Weisfeldt et al. and/or Biondi et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 10,251,811 in view of Weisfeldt et al. and/or Biondi et al. teach essentially all the claimed features.  (see discussion above)
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive for the following reasons: 
Applicant argues on pages 11-12 that the prior art Weisfeldt fails to disclose that "a peak positive ventilation pressure occurs during a transition between at least one compression and a subsequent decompression," as recited in claim 3. 
The Examiner disagrees as for the reason set forth in the rejection above, noting the amended rejection to elucidate the Office interpretation of the feature found within the prior art. It is specifically noted that the claim language of the “peak positive”  is interpreted as reasonably broad enough to still be met by the structural recitations within Weisfeldt (Note: “peak” is defined as “the top or extreme point of something (usually a mountain or hill)” by https://www.vocabulary.com/dictionary/peak ), and that such would need to be further limited with additional structural terms to distinguish therefrom.
Therefore, all claimed limitations are met by the prior art of Weisfeldt, as interpreted above in light of the Amendment.
In response to Applicant's argument on p. 12 that the reference fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Weisfeldt's asynchronous low pressure ventilation is not its “highest positive ventilation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that “Weisfeldt's technique of applying highest airway pressure and highest compression force at the same time and during the same period of time is not only contrary to the recitation of claim 3, but may be destructive to the well-being of a patient. This is because application of chest compression while inflating lungs of the patient with the highest airway pressure may cause a rupture of patient's lungs and/or vessels, and possibly result in patient's death”, it is noted that a teaching away requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed invention. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). It has been further instructed that the Examiner will not read into a reference a teaching away from a process where no such language exists. See DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006).
All claimed limitations of other dependent claims are met by the prior art of Weisfeldt and/or in view of Biondi, as interpreted above in light of the Amendment, for at least the reasons already discussed above in claim 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785